112 Ga. App. 620 (1965)
145 S.E.2d 794
SMITH-EAST PRODUCE COMPANY, INC.
v.
WILLIAMS.
41642.
Court of Appeals of Georgia.
Argued November 1, 1965.
Decided November 5, 1965.
Edward D. Wheeler, L. J. Swertfeger, Jr., for appellant.
Wilson Brooks, Philip T. Keen, for appellee.
JORDAN, Judge.
The sole question presented by this appeal is whether or not the trial court erred in directing a verdict against the defendant appellant on the issue of liability in an action brought by the plaintiff appellee to recover damages arising out of an intersection collision between her automobile and the defendant's truck. The uncontradicted evidence adduced on the trial disclosed that the plaintiff had entered the intersection on the green light while traveling at a speed of approximately ten miles per hour and that as she proceeded across the intersection her automobile was struck from the left by the defendant's truck which had been driven into the intersection against the red light by an employee of the defendant who was operating the vehicle within the scope of his employment at the time of the collision. The evidence further showed that the defendant's driver, who did not testify at the trial, had admitted to the investigating officer after the collision that he had failed to observe the traffic signal in time to stop because he was "looking off for some reason or another, finding a place of business. . ." Held:
Where, as here, the uncontradicted evidence demanded a finding that the negligence of the defendant's driver in failing to yield *621 the right of way to the plaintiff at an intersection in obedience to a traffic control signal was the sole proximate cause of the collision and consequent damages to the plaintiff who had exercised ordinary care for her own safety in entering the intersection, it was not error for the trial court to direct a verdict against the defendant on the issue of liability and to submit only the issues of damages to the jury for consideration. Canada Dry Bottling Co. v. Campbell, 112 Ga. App. 56, 58 (2) (143 SE2d 785).
Judgment affirmed. Felton, C. J., and Deen, J., concur.